                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PATRICIA WOODBECK, for
herself and on behalf of those
similarly situated

             Plaintiff,

v.                                               Case No: 2:20-cv-846-SPC-NPM

ROSIE’S CAFE & GRILL, INC.
and JOANNE FITZGERALD,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is Plaintiff Patricia Woodbeck’s Motion for default

judgment against Defendants Rosie’s Café & Grill, Inc. and Joanne Fitzgerald

(Doc. 22). No response was filed, and the time to do so passed. The Court

grants the motion.

       Woodbeck brought a Fair Labor Standards Act (“FLSA”) claim against

Defendants for unpaid overtime wages. (Doc. 1). She got a clerk’s default

against Defendants on December 18, 2020. (Doc. 13). Now, Plaintiff seeks a

default judgment.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
      “When a defendant who has been properly served has failed to plead or

defend, a district court may enter judgment by default.”         Fed. R. Civ. P.

55(b)(2). Before entering clerk’s default, the Court reviewed service and found

it proper. (Doc. 12 at 3 (“Defendants were all properly served.”)).

      Still, “A final default judgment does not automatically follow from a

clerk’s default.” Kennedy v. ORLTEL, LLC, No. 617CV2014ORL37TBS, 2018

WL 1172925, at *1 (M.D. Fla. Feb. 16, 2018), report and recommendation

adopted, 2018 WL 1152393 (Mar. 5, 2018). When entering a default judgment,

a court “must ensure that the well-pleaded allegations in the complaint, which

are taken as true due to the default, actually state a substantive cause of action

and that there is a substantive, sufficient basis in the pleadings for the

particular relief sought.” Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860,

863 (11th Cir. 2007). “In deciding the complaint’s sufficiency, the court applies

the same standard as a motion to dismiss.” Mutka v. Top Hat Imports, LLC,

No. 2:18-cv-5390-FtM-38MRM, 2018 WL 6168124, at *1 (M.D. Fla, Nov. 26,

2018).

      “To survive a motion to dismiss, the plaintiff’s pleading must contain

sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A defaulted

defendant admits all well-pleaded allegations of fact, but not unsupported facts




                                        2
or conclusions of law. Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1245

(11th Cir. 2015).

      Woodbeck moves for an entry of default judgment because Defendants

have not appeared in this action.     Given the well-pled facts, Woodbeck is a

covered employee—while Rosie’s Café and Fitzgerald are covered employers—

under the FLSA. See Hamann v. Little Italy’s Meatballs, LLC, No. 8:20-cv-

2589-VMC-AEP, 2021 WL 1931257, at *2-3 (M.D. Fla. Mar. 31, 2021), report

and recommendation adopted, 2021 WL 1541086 (Apr. 20, 2021). So the FLSA

applies, and the Court turns to the specific claim.

      To recover for unpaid overtime, Woodbeck must show “(1) an employee

worked unpaid overtime, and (2) the employer knew or should have known of

the overtime work.” Bailey v. TitleMax of Ga., Inc., 776 F.3d 797, 801 (11th

Cir. 2015). Based on the facts, there is a sufficient basis for judgment because

Woodbeck stated a plausible claim.

      From August 2019 to February 2020, Woodbeck regularly worked over

forty hours of overtime in a workweek. (Doc. 22-1). Yet Defendants did not

pay Woodbeck for this overtime. And when she questioned Defendants, they

“offered Plaintiff improper excuses as to why she wasn’t entitled to any relief

at all.” (Doc. 1 at 5). In doing so, “Defendants brazenly refused to pay Plaintiff

overtime when her paystubs showed that she worked more than forty hours in

a workweek.” (Doc. 1 at 1). These facts not only establish liability. They also




                                        3
undercut any good-faith defense Defendants might have raised, which could

have hindered liquidated damages. See Alvarez Perez v. Sanford-Orlando

Kennel Club, Inc., 515 F.3d 1150, 1163 (11th Cir. 2008). At bottom, Woodbeck

stated a claim for FLSA overtime violations. And the Court finds default

judgment proper.

      For default judgment, “Damages may be awarded only if the record

adequately reflects the basis for award via a hearing or a demonstration by

detailed affidavits establishing the necessary facts.” Adolph Coors Co. v.

Movement Against Racism and the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985)

(cleaned up). In a declaration, Woodbeck outlined and calculated the unpaid

overtime with enough facts.       Defendants owe Woodbeck $1,083.04 in

unliquidated overtime, which comes to $2,166.08 after adding liquidated

damages. Finding no error in her math or need for a hearing, the Court enters

judgment for the liquidated amount.        See Tara Prods., Inc. v. Hollywood

Gadgets, Inc., 449 F. App’x 908, 911-12 (11th Cir. 2011).

      Accordingly, it is now

      ORDERED:

      (1) Plaintiff’s Amended Motion for Entry of Default Final Judgment

         (Doc. 22) is GRANTED.




                                       4
     (2) The Clerk is DIRECTED to enter a default judgment in favor of

         Plaintiff against Defendants Rosie’s Café & Grill, Inc. and Joanne

         Fitzgerald, jointly and severally, for $2,166.08.

     (3) The Clerk is DIRECTED to terminate any pending motions or

         deadlines and close the case.

     DONE and ORDERED in Fort Myers, Florida on June 29, 2021.




Copies: All Parties of Record




                                         5
